DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 30, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 19 and 20.

Applicant previously cancelled claims 21, and 22.

Claims 1-18 are directed toward non-elected inventions.

Claims 19 and 20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 19 and 20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that their claims are similar to those in Example 35 and operate in a non-conventional, non-generic manner, thus amounting to a practical application. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in Example 35. In Example 35, random code data was transmitted, encrypted, and displayed on the customer' s mobile device such that the ATM read the corresponding image, decrypted the image, and analyzed the decrypted data to verify the customer identity. In this case, the combination of steps set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea. Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer' s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power Group, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 2 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device). Claim 2 is eligible (Step 2B: Yes). In the instant case, the claims are attempting to solve a business problem (i.e. identifying a transaction using an NFC tag and updating information regarding the transaction) using conventional computer functions. There is no unique problem associated with any technological environment or field of use that is being solved as was the case for Example 35. The instant claims are not analogous to Example 35. Applicant merely alleges its claims operate in a non-conventional, non-generic manner and provides no analysis as to how it meets this standard. Furthermore, the limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant is merely further narrowing/defining the abstract idea, not adding additional elements. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus the claims do not amount to a practical application. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other that did not already exist separately. There is no integration of the judicial exception into a practical application.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 19 and 20 under 35 USC 103 as being unpatentable over the prior art. Applicant argued that the cited art does not teach the newly amended claims. Applicant provided analysis as to how the cited references do not teach the new amendments. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time.
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as updating an NFC tag with transaction/payment information. 

Claim 19 recites the limitations of: 
obtain transaction amount data input by a merchant for a particular NFC tag; 
store NFC tag data for the particular NFC tag; 
generate a custom order number for identifying a particular transaction associated with the particular NFC tag, 
wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid, 
update the transaction amount data and the custom order number identifying the particular transaction associated with the particular NFC tag into the stored NFC tag data to generate an updated particular NFC tag.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0014], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claim 20 further defines the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claim 20 is directed to an abstract idea. Thus, the dependent claim 20 is not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant argued that the cited art does not teach the newly amended claims. Applicant provided analysis as to how the cited references do not teach the new amendments. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time. the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693